The present application, filed on or after March 16, 2013, is being examined under first to invent provisions of the AIA .
DETAILED ACTION
This Action is in response to communications filed 11/11/2022.
Claims 1, 5, 7, 9, 13, 14 and 17 are amended. Claims 4, 12 and 20 are cancelled.
Claims 1-3, 5-11 and 13-19 are pending.
Claims 1-3, 5-11 and 13-19 are rejected.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 11, 2022 has been entered.
Response to Arguments
7. Applicant`s arguments filed November 11, 2022 have been fully considered but they are not persuasive with respect to prior art rejection.
8. Applicant`s arguments have been considered but are not persuasive, As per independent claims 1, 9 and 17, Applicant argued that Silk does not appear to explicitly disclose “the network engine configured to assign storage tasks of the plurality of tasks to a storage engine; the storage engine comprising one or more second processing cores, the one or more second processing cores configured to perform one or more storage tasks of the assigned storage tasks for storing data to the one or more storage components, wherein the storage engine is configured to assign media management tasks corresponding to the plurality of tasks to a media management module; and the media management module comprising one or more third processing cores configured to perform one or more media management tasks of the assigned media management tasks, wherein the media management module is configured to perform any one or more of: an  erasure coding, a hash calculation or comparison, an error correction coding, a flash translation layer process, or an error handling process”, Examiner relies on a newly cited reference Subramaniam / Wunderlich to teach these limitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9, 15 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Slik et al. (US PGPUB 2020/0274960) (hereinafter ‘Slik’), in view of Subramaniam (US PGPUB 2020/0133531) (hereinafter ‘Subramaniam’), further in view of Wunderlich (US 7,475,167) (hereinafter ‘Wunderlich’).

As per independent claim 1, Silk discloses a storage node [(Paragraphs 0015; Figs. 1 and 2) data storage systems 102 and 104, and nodes 116 and 118], comprising: a network interface configured to receive input data [(Paragraphs 0003, 0017; Figs. 1 and 2) where Silk teaches a distributed data processing architecture may be message based, where messages of data are passed between devices and components of the data network. The messages may be passed using queues and are processed when received. Silk further teaches client devices, personal computers (PCs), computing devices used for storage (e.g., storage servers), and other computers or peripheral devices (e.g., printers), are coupled to the respective data storage systems 102, 104 by storage network connections 112, 114. Network connection may comprise a local area network (LAN) or wide area network (WAN), for example, that utilizes Network Attached Storage (NAS) protocols, such as a Common Internet File System (CIFS) protocol or a Network File System (NFS) protocol to exchange data packets, a Storage Area Network (SAN) protocol, such as Small Computer System Interface (SCSI) or Fiber Channel Protocol (FCP), an object protocol, such as S3, etc to correspond to the claimed limitation]; one or more storage components [(Paragraphs 0015; Figs. 1 and 2) data storage devices 128 and 130]; and an integrated circuit communicatively coupled to the network interface and the one or more storage components and configured to perform a plurality of tasks that correspond to the received input [(Paragraphs 0028-0031; Figs. 1 and 2; controllers 116, 118) where FIG. 2 is an illustrative example of a data storage system 200 (e.g., 102, 104 in FIG. 1), providing further detail of an embodiment of components that may implement one or more of the techniques and/or systems described herein. The node 202 comprises one or more processors 204, a memory 206, a network adapter 210, a cluster access adapter 212, and a storage adapter 214 interconnected by a system bus 242. The data storage system 200 also includes an operating system 208 installed in the memory 206 of the node 202 that can, for example, implement a Redundant Array of Independent (or Inexpensive) Disks (RAID) optimization technique to optimize a reconstruction process of data of a failed disk in an array. The data storage system 200 comprises a node 202 (e.g., nodes 116, 118 in FIG. 1), and a data storage device 234 (e.g., data storage devices 128, 130 in FIG. 1). The node 202 may be a general purpose computer, for example, or some other computing device particularly configured to operate as a storage server. A host device 205 (e.g., 108, 110 in FIG. 1) can be connected to the node 202 over a network 216, for example, to provide access to files and/or other data stored on the data storage device 234. In an example, the node 202 comprises a storage controller that provides client devices, such as the host device 205, with access to data stored within data storage device 234. The data storage device 234 can comprise mass storage devices, such as disks 224, 226, 228 of a disk array 218, 220, 222. It will be appreciated that the techniques and systems, described herein, are not limited by the example embodiment. For example, disks 224, 226, 228 may comprise any type of mass storage devices, including but not limited to magnetic disk drives, flash memory, and any other similar media adapted to store information, including, for example, data (D) and/or parity (P) information to correspond to the claimed limitation], the integrated circuit comprising: a network engine comprising one or more first processing cores, the one or more first processing cores configured to perform one or more network tasks based on input data received by the network interface components [(Paragraphs 0017, 0026-0031; Figs. 1 and 2) where the host device 108 can send data packets to the network module 120 in the node 116 within data storage system 102. The node 116 can forward the data to the data storage device 128 using the disk module 124, where the data storage device 128 comprises volume 132A. In this way, in this example, the host device can access the volume 132A, to store and/or retrieve data, using the data storage system 102 connected by the storage network connection 112. Further, in this embodiment, the host device 110 can exchange data with the network module 122 in the node 118 within the data storage system 104 (e.g., which may be remote from the data storage system 102). The node 118 can forward the data to the data storage device 130 using the disk module 126, thereby accessing volume 1328 associated with the data storage device 130 to correspond to the claimed limitation]. 
Slik does not appear to explicitly disclose the network engine configured to assign storage tasks of the plurality of tasks to a storage engine; the storage engine comprising one or more second processing cores, the one or more second processing cores configured to perform one or more storage tasks of the assigned storage tasks for storing data to the one or more storage components, wherein the storage engine is configured to assign media management tasks corresponding to the plurality of tasks to a media management module; and the media management module comprising one or more third processing cores configured to perform one or more media management tasks of the assigned media management tasks.
However, Subramaniam discloses the network engine configured to assign storage tasks of the plurality of tasks to a storage engine; the storage engine comprising one or more second processing cores, the one or more second processing cores configured to perform one or more storage tasks of the assigned storage tasks for storing data to the one or more storage components [(Paragraphs 0023, 0053, 0058-0060 and 0068-0071; Figs. 1 and 3) where the controller 130 may include one or more processors, memory devices, data and/or power transmission channels/paths, boards, or the like. In some embodiments, the controller 130 may be implemented as one or more system-on-a-chip (SoC) modules, field-programmable gate array (FPGA) modules, application-specific integrated circuit (ASIC) modules, processing devices (e.g., processors), chips, or the like. In other embodiments, one or more components of the controller 130 may be mounted on a printed circuit board (PCB) and the computing device 200 (e.g., the processing device 110) may offload (e.g., transfer the set of computational operations to the data storage device 220) by establishing a communication channel between the computing device 200 and the data storage device 220. For example, the computing device 200 may setup a communication channel (e.g., a logical communication channel, a physical communication channel that includes one or more pins, wires, traces, etc.) with the data storage device 220 to communicate instructions, information, or other data that may allow the data storage device 220 to perform the one or more operations. The computing device 200 may transmit data indicating one or more parameters (e.g., a set of parameters) for the set of computational operations to the data storage device 220 via the communication channel. Examples of parameters may include, but are not limited to: 1) the names of operations that should be performed by a computation engine 231 (e.g., a tensor add operation, a tensor multiple operation, etc.); 2) one or more locations of data that may be used while performing the one or more operations (e.g., locations of tensors that are stored in the non-volatile memory 140); 3) one or more locations for storing the result of the one or more operations; 4) the size of the data that may be used while performing the one or more operations; and 5) various additional data that may be used (e.g., names of libraries or functions that should be used to perform the one or more operations formats for data, variables, arguments, attributes, etc.), wherein offloading the request from the processing device 110 to the controller 230 to correspond to the claimed limitations], wherein the storage engine is configured to assign media management tasks corresponding to the plurality of tasks to a media management module [(Paragraphs 0068-0072; Figs. 1 and 3) where, at block 320, the processing device 110 may establish a communication channel with the controller. The communication channel may allow the processing device 110 and the controller 230 to communicate data (e.g., parameters) that is used to offload (e.g., transfer) one or more computational operations to the computation engine 231. At block 325, the processing device 110 may transmit a request to offload one or more computational operations to the computation engine 231. The request may include parameters for the one or more computational operations (e.g., data that identifies the computations operations to be performed, inputs to the computational operations, formats for the inputs or results, etc.). At block 330, the controller 230 may forward the request and/or the parameters to the computation engine 231, At block 340, the computation engine 231 may transmit data (e.g., a message) to the controller 230 indicating that the one or more computational operations have been completed. For example, the computation engine 231 may transmit a message with a flag set to a value to indicate that the one or more computational operations have been completed, wherein offloading the request from the controller 230 to the computation engine to correspond to the claimed limitations]; and the media management module comprising one or more third processing cores configured to perform one or more media management tasks of the assigned media management tasks [(Paragraphs 0040; Figs. 1 and 3) wherein the computation engines 231 may be separate from the controller 230 in other embodiments. The computation engines 231 may be hardware, software, firmware, or a combination thereof, that are configured to perform one or more computational operations to correspond to the claimed limitations], wherein the media management module is configured to perform any one or more of: an  erasure coding, a hash calculation or comparison, an error correction coding, a flash translation layer process, or an error handling process [(Paragraphs 0053, 0058-0060 and 0068-0071; Figs. 1 and 3) where the computing device 200 (e.g., the processing device 110) may offload (e.g., transfer the set of computational operations to the data storage device 220) by establishing a communication channel between the computing device 200 and the data storage device 220. For example, the computing device 200 may setup a communication channel (e.g., a logical communication channel, a physical communication channel that includes one or more pins, wires, traces, etc.) with the data storage device 220 to communicate instructions, information, or other data that may allow the data storage device 220 to perform the one or more operations. The computing device 200 may transmit data indicating one or more parameters (e.g., a set of parameters) for the set of computational operations to the data storage device 220 via the communication channel. Examples of parameters may include, but are not limited to: 1) the names of operations that should be performed by a computation engine 231 (e.g., a tensor add operation, a tensor multiple operation, etc.); 2) one or more locations of data that may be used while performing the one or more operations (e.g., locations of tensors that are stored in the non-volatile memory 140); 3) one or more locations for storing the result of the one or more operations; 4) the size of the data that may be used while performing the one or more operations; and 5) various additional data that may be used (e.g., names of libraries or functions that should be used to perform the one or more operations formats for data, variables, arguments, attributes, etc.) to correspond to the claimed limitations].  
Slik and Subramaniam are analogous art because they are from the same field of endeavor of data storage management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Slik and Subramaniam before him or her, to modify the device of Slik to include the offload method of Subramaniam because it will enhance data processing of the storage device.
The motivation for doing so would be [“the computation engine 231 may be able to perform the computational operations using the data more quickly and efficiently than if the data were retrieved and provided to the processing device 110” (Paragraphs 0070 by Subramaniam)].

Slik/ Subramaniam does not appear to explicitly disclose wherein the media management module is configured to perform any one or more of: an  erasure coding, a hash calculation or comparison, an error correction coding, a flash translation layer process, or an error handling process.
However, Wunderlich discloses wherein the media management module is configured to perform any one or more of: an  erasure coding, a hash calculation or comparison, an error correction coding, a flash translation layer process, or an error handling process [(Column 19, lines 1-10; Figs. 1 and 3) where the error handling functions can also be offloaded to an I/O protocol processing offload device. For example, on the initiator, when an initiator offload device receives PDUs such as a R2T PDU, Data-in PDU, or a Response PDU, with a data digest error, it may be handled in various ways. In one approach, the initiator offload device can discard the erroneous PDU and generate an appropriate acknowledgment such as a SNACK request which requests the retransmission of the discarded iSCSI PDU. Another approach for the initiator offload device is to pass the iSCSI PDU with the data digest error indication to the initiator host driver and let the host driver handle the error recovery actions to correspond to the claimed limitations].  
Slik/Subramaniam and Wunderlich are analogous art because they are from the same field of endeavor of data storage management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Slik and Subramaniam before him or her, to modify the device of Slik to include the offload method of Wunderlich because it will enhance data processing of the storage device.
The motivation for doing so would be [“reduce the load on the host processor is the use of an offload engine such as an iSCSI offload engine and a TCP/IP Offload Engine (TOE) in which protocol related operations such as the iSCSI protocol and the TCP/IP protocols are implemented substantially entirely in the network controller hardware as opposed to the device driver or other host software, thereby saving the host processor from having to perform the iSCSI and TCP/IP protocol related operations” (Column 2, lines 28-35 by Wunderlich)].
Slik further teaches the storage engine comprising one or more second processing cores, the one or more second processing cores configured to perform one or more storage tasks for storing data to the one or more storage components [(Paragraphs 0026-0028 and 0031-0034; Figs. 1 and 2) where the storage adapter 214 cooperates with the operating system 208 executing on the node 202 to access information requested by the host device 205 (e.g., access data on a storage device managed by a network storage controller). The information may be stored on any type of attached array of writeable media such as magnetic disk drives, flash memory, and/or any other similar media adapted to store information. In the example data storage system 200, the information can be stored in data blocks on the disks 224, 226, 228. The storage adapter 214 can include input/output (I/O) interface circuitry that couples to the disks over an I/O interconnect arrangement, such as a storage area network (SAN) protocol (e.g., Small Computer System Interface (SCSI), iSCSI, hyperSCSI, Fiber Channel Protocol (FCP)). The information is retrieved by the storage adapter 214 and, if necessary, processed by the one or more processors 204 (or the storage adapter 214 itself) prior to being forwarded over the system bus 242 to the network adapter 210 (and/or the cluster access adapter 212 if sending to another node in the cluster) where the information is formatted into a data packet and returned to the host device 205 over the network 216 (and/or returned to another node attached to the cluster over the cluster fabric 215) to correspond to the claimed limitation]
 Therefore, it would have been obvious to combine Slik and Prakash to obtain the invention as specified in the instant claim.
As per claim 7, Slik discloses wherein the one or more storage components comprise one or more NAND devices [(Paragraph 0024; Figs. 1 and 2) where the data storage devices 128, 130 comprise volumes 132, which is an implementation of storage of information onto disk drives or disk arrays or other storage (e.g., flash) as a file-system for data, for example. In an example, a disk array can include all traditional hard drives, all flash drives, or a combination of traditional hard drives and flash drives. Volumes can span a portion of a disk, a collection of disks, or portions of disks, for example, and typically define an overall logical arrangement of file storage on disk space in the storage system. In an embodiment a volume can comprise stored data as one or more files that reside in a hierarchical directory structure within the volume to correspond to the claimed limitation], and the integrated circuit comprises a local storage driver configured to communicate directly with the one or more NAND devices via a NAND interface [(Paragraphs 0024 and 0030-0032; Figs. 1 and 2) where the node 202 comprises one or more processors 204, a memory 206, a network adapter 210, a cluster access adapter 212, and a storage adapter 214 interconnected by a system bus 242 and the data storage system 200, memory 206 can include storage locations that are addressable by the processors 204 and adapters 210, 212, 214 for storing related software application code and data structures. The processors 204 and adapters 210, 212, 214 may, for example, include processing elements and/or logic circuitry configured to execute the software code and manipulate the data structures. The operating system 208, portions of which are typically resident in the memory 206 and executed by the processing elements, functionally organizes the storage system by, among other things, invoking storage operations in support of a file service implemented by the storage system to correspond to the claimed limitation]. 
As per independent claim 17, Silk discloses a method for storage node management, comprising: performing one or more network tasks by one or more first processing cores in a network engine of an integrated circuit [(Paragraphs 0017, 0026-0031; Figs. 1 and 2) where the host device 108 can send data packets to the network module 120 in the node 116 within data storage system 102. The node 116 can forward the data to the data storage device 128 using the disk module 124, where the data storage device 128 comprises volume 132A. In this way, in this example, the host device can access the volume 132A, to store and/or retrieve data, using the data storage system 102 connected by the storage network connection 112. Further, in this embodiment, the host device 110 can exchange data with the network module 122 in the node 118 within the data storage system 104 (e.g., which may be remote from the data storage system 102). The node 118 can forward the data to the data storage device 130 using the disk module 126, thereby accessing volume 1328 associated with the data storage device 130 to correspond to the claimed limitation].
Slik does not appear to explicitly disclose the network engine configured to assign storage tasks of the plurality of tasks to a storage engine; the storage engine comprising one or more second processing cores, the one or more second processing cores configured to perform one or more storage tasks of the assigned storage tasks for storing data to the one or more storage components, wherein the storage engine is configured to assign media management tasks corresponding to the plurality of tasks to a media management module; and the media management module comprising one or more third processing cores configured to perform one or more media management tasks of the assigned media management tasks, wherein the media management module is configured to perform any one or more of: an  erasure coding, a hash calculation or comparison, an error correction coding, a flash translation layer process, or an error handling process.
However, Subramaniam discloses the network engine configured to assign storage tasks of the plurality of tasks to a storage engine; the storage engine comprising one or more second processing cores, the one or more second processing cores configured to perform one or more storage tasks of the assigned storage tasks for storing data to the one or more storage components [(Paragraphs 0023, 0053, 0058-0060 and 0068-0071; Figs. 1 and 3) where the controller 130 may include one or more processors, memory devices, data and/or power transmission channels/paths, boards, or the like. In some embodiments, the controller 130 may be implemented as one or more system-on-a-chip (SoC) modules, field-programmable gate array (FPGA) modules, application-specific integrated circuit (ASIC) modules, processing devices (e.g., processors), chips, or the like. In other embodiments, one or more components of the controller 130 may be mounted on a printed circuit board (PCB) and the computing device 200 (e.g., the processing device 110) may offload (e.g., transfer the set of computational operations to the data storage device 220) by establishing a communication channel between the computing device 200 and the data storage device 220. For example, the computing device 200 may setup a communication channel (e.g., a logical communication channel, a physical communication channel that includes one or more pins, wires, traces, etc.) with the data storage device 220 to communicate instructions, information, or other data that may allow the data storage device 220 to perform the one or more operations. The computing device 200 may transmit data indicating one or more parameters (e.g., a set of parameters) for the set of computational operations to the data storage device 220 via the communication channel. Examples of parameters may include, but are not limited to: 1) the names of operations that should be performed by a computation engine 231 (e.g., a tensor add operation, a tensor multiple operation, etc.); 2) one or more locations of data that may be used while performing the one or more operations (e.g., locations of tensors that are stored in the non-volatile memory 140); 3) one or more locations for storing the result of the one or more operations; 4) the size of the data that may be used while performing the one or more operations; and 5) various additional data that may be used (e.g., names of libraries or functions that should be used to perform the one or more operations formats for data, variables, arguments, attributes, etc.), wherein offloading the request from the processing device 110 to the controller 230 to correspond to the claimed limitations], wherein the storage engine is configured to assign media management tasks corresponding to the plurality of tasks to a media management module [(Paragraphs 0068-0072; Figs. 1 and 3) where, at block 320, the processing device 110 may establish a communication channel with the controller. The communication channel may allow the processing device 110 and the controller 230 to communicate data (e.g., parameters) that is used to offload (e.g., transfer) one or more computational operations to the computation engine 231. At block 325, the processing device 110 may transmit a request to offload one or more computational operations to the computation engine 231. The request may include parameters for the one or more computational operations (e.g., data that identifies the computations operations to be performed, inputs to the computational operations, formats for the inputs or results, etc.). At block 330, the controller 230 may forward the request and/or the parameters to the computation engine 231, At block 340, the computation engine 231 may transmit data (e.g., a message) to the controller 230 indicating that the one or more computational operations have been completed. For example, the computation engine 231 may transmit a message with a flag set to a value to indicate that the one or more computational operations have been completed, wherein offloading the request from the controller 230 to the computation engine to correspond to the claimed limitations]; and the media management module comprising one or more third processing cores configured to perform one or more media management tasks of the assigned media management tasks [(Paragraphs 0040; Figs. 1 and 3) wherein the computation engines 231 may be separate from the controller 230 in other embodiments. The computation engines 231 may be hardware, software, firmware, or a combination thereof, that are configured to perform one or more computational operations to correspond to the claimed limitations], wherein the media management module is configured to perform any one or more of: an  erasure coding, a hash calculation or comparison, an error correction coding, a flash translation layer process, or an error handling process [(Paragraphs 0053, 0058-0060 and 0068-0071; Figs. 1 and 3) where the computing device 200 (e.g., the processing device 110) may offload (e.g., transfer the set of computational operations to the data storage device 220) by establishing a communication channel between the computing device 200 and the data storage device 220. For example, the computing device 200 may setup a communication channel (e.g., a logical communication channel, a physical communication channel that includes one or more pins, wires, traces, etc.) with the data storage device 220 to communicate instructions, information, or other data that may allow the data storage device 220 to perform the one or more operations. The computing device 200 may transmit data indicating one or more parameters (e.g., a set of parameters) for the set of computational operations to the data storage device 220 via the communication channel. Examples of parameters may include, but are not limited to: 1) the names of operations that should be performed by a computation engine 231 (e.g., a tensor add operation, a tensor multiple operation, etc.); 2) one or more locations of data that may be used while performing the one or more operations (e.g., locations of tensors that are stored in the non-volatile memory 140); 3) one or more locations for storing the result of the one or more operations; 4) the size of the data that may be used while performing the one or more operations; and 5) various additional data that may be used (e.g., names of libraries or functions that should be used to perform the one or more operations formats for data, variables, arguments, attributes, etc.) to correspond to the claimed limitations].  
Slik and Subramaniam are analogous art because they are from the same field of endeavor of data storage management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Slik and Subramaniam before him or her, to modify the device of Slik to include the offload method of Subramaniam because it will enhance data processing of the storage device.
The motivation for doing so would be [“the computation engine 231 may be able to perform the computational operations using the data more quickly and efficiently than if the data were retrieved and provided to the processing device 110” (Paragraphs 0070 by Subramaniam)].
Slik/ Subramaniam does not appear to explicitly disclose wherein the media management module is configured to perform any one or more of: an  erasure coding, a hash calculation or comparison, an error correction coding, a flash translation layer process, or an error handling process.
However, Wunderlich discloses wherein the media management module is configured to perform any one or more of: an  erasure coding, a hash calculation or comparison, an error correction coding, a flash translation layer process, or an error handling process [(Column 19, lines 1-10; Figs. 1 and 3) where the error handling functions can also be offloaded to an I/O protocol processing offload device. For example, on the initiator, when an initiator offload device receives PDUs such as a R2T PDU, Data-in PDU, or a Response PDU, with a data digest error, it may be handled in various ways. In one approach, the initiator offload device can discard the erroneous PDU and generate an appropriate acknowledgment such as a SNACK request which requests the retransmission of the discarded iSCSI PDU. Another approach for the initiator offload device is to pass the iSCSI PDU with the data digest error indication to the initiator host driver and let the host driver handle the error recovery actions to correspond to the claimed limitations].  
Slik/Subramaniam and Wunderlich are analogous art because they are from the same field of endeavor of data storage management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Slik and Subramaniam before him or her, to modify the device of Slik to include the offload method of Wunderlich because it will enhance data processing of the storage device.
The motivation for doing so would be [“reduce the load on the host processor is the use of an offload engine such as an iSCSI offload engine and a TCP/IP Offload Engine (TOE) in which protocol related operations such as the iSCSI protocol and the TCP/IP protocols are implemented substantially entirely in the network controller hardware as opposed to the device driver or other host software, thereby saving the host processor from having to perform the iSCSI and TCP/IP protocol related operations” (Column 2, lines 28-35 by Wunderlich)].
Slik further teaches performing the one or more storage tasks by one or more second processing cores in the storage engine [(Paragraphs 0026-0028 and 0031-0034; Figs. 1 and 2) where the storage adapter 214 cooperates with the operating system 208 executing on the node 202 to access information requested by the host device 205 (e.g., access data on a storage device managed by a network storage controller). The information may be stored on any type of attached array of writeable media such as magnetic disk drives, flash memory, and/or any other similar media adapted to store information. In the example data storage system 200, the information can be stored in data blocks on the disks 224, 226, 228. The storage adapter 214 can include input/output (I/O) interface circuitry that couples to the disks over an I/O interconnect arrangement, such as a storage area network (SAN) protocol (e.g., Small Computer System Interface (SCSI), iSCSI, hyperSCSI, Fiber Channel Protocol (FCP)). The information is retrieved by the storage adapter 214 and, if necessary, processed by the one or more processors 204 (or the storage adapter 214 itself) prior to being forwarded over the system bus 242 to the network adapter 210 (and/or the cluster access adapter 212 if sending to another node in the cluster) where the information is formatted into a data packet and returned to the host device 205 over the network 216 (and/or returned to another node attached to the cluster over the cluster fabric 215) to correspond to the claimed limitation]. 
 Therefore, it would have been obvious to combine Slik and Prakash to obtain the invention as specified in the instant claim.
As for independent claim 9, the applicant is directed to the rejections to claim 1 set forth above, as they are rejected based on the same rationale. 
As for claims 15, the applicant is directed to the rejections to claim 7 set forth above, as they are rejected based on the same rationale.
Claims 2, 10 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Slik in view of Subramaniam/Wunderlich , as applied to claims 1, 9 and 17 above, in view of Liu (US PGPUB 2014/0344533) (hereinafter ‘Liu’) in view of Busaba (US PGPUB 2015/0378899) (hereinafter ‘Busaba’).
As per independent claim 2, Slik discloses the storage node of claim 1. 
Slik does not appear to explicitly disclose wherein the network engine further comprises a network offload engine configured to offload network protocol processing from the one or more first processing cores to the network offload engine.
However, Liu discloses wherein the network engine further comprises a network offload engine configured to offload network protocol processing from the one or more first processing cores to the network offload engine [(Paragraphs 0012 and 0038; Figs. 1 and 4) where the hybrid NAS 406 comprises a high speed image processing unit 414 comprising a TCP offload engine (TOE) 416 to rapidly move substantial amounts of data to multiple places, one or more processors 418, and a RAM drive 420. The TOE 416 is a technology used in network interface cards to offload processing of the entire TCP/IP stack to the network controller and is known to persons of ordinary skill in the art. It is primarily used with high speed interfaces like 10 GbE, where processing overhead (CPU time) of the network stack becomes significant. The one or more processors 418 process the data from the threat detection engine being stored in the RAM drive 420. In one embodiment the high speed image processing unit comprises 64 GB to 128 GB of RAM to correspond to the claimed limitations ].  
Slik and Liu are analogous art because they are from the same field of endeavor of data storage management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Slik and Liu before him or her, to modify the device of Slik to include the offload engine of Liu because it will enhance data processing of the storage device.
The motivation for doing so would be [“to be used in high speed interfaces like 10 GbE, where processing overhead (CPU time) of the network stack becomes significant” (Paragraph 0038 by Liu)].
Slik does not appear to explicitly disclose wherein the network offload engine is configured to perfomr network protocol conversions or encryption tasks.
However, Busaba discloses wherein the network offload engine is configured to perfomr network protocol conversions or encryption tasks [(Paragraphs 0192; Figs. 1 and 7) where Busaba teaches an operational embodiment of a data fetch in a multicore TM environment is depicted. A CPU 114 (FIG. 2) running a transaction may fetch data while processing the transaction's instructions 710. The CPU 114 (FIG. 2) may offload specialized processing, such as for example encryption, to an accelerator 440 (FIG. 4B) by executing a service call to the accelerator 440 (FIG. 4B). In this case, the accelerator 440 (FIG. 4B may issue its own fetch requests for data needed to process the requests from the CPU 114 (FIG. 2) to correspond to the claimed limitations ].  
Slik and Busaba are analogous art because they are from the same field of endeavor of data storage management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Slik and Liu before him or her, to modify the device of Slik to include the offload of encryption tasks of Busaba because it will enhance data processing of the storage device.
The motivation for doing so would be [“managing a transaction execution facility for accelerators at high cache level” (Paragraph 0001 by Busaba)].
Therefore, it would have been obvious to combine Slik and Busaba to obtain the invention as specified in the instant claim.
As for claims 10 and 18, the applicant is directed to the rejections to claim 2 set forth above, as they are rejected based on the same rationale.
Claims 3, 11 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Slik in view of Subramaniam/Wunderlich , as applied to claims 1, 9 and 17 above, in view of Yoon (US PGPUB 2015/0193158) (hereinafter ‘Yoon’).
As per independent claim 3, Slik discloses the storage node of claim 1. 
Slik does not appear to explicitly disclose wherein the storage engine further comprises a compression logic circuit or a decompression logic circuit and is configured to offload compression or decompression processing from the one or more second processing cores to the compression logic circuit or the decompression logic circuit.
However, Yoon discloses wherein the storage engine further comprises a compression logic circuit or a decompression logic circuit and is configured to offload compression or decompression processing from the one or more second processing cores to the compression logic circuit or the decompression logic circuit [(Paragraphs 0045 and 0062; Figs. 1 and 7) where the smart memory buffer 704a and/or the smart memory buffer 704b is/are provided with corresponding compression/decompression logic 718a, 718b and/or encryption/decryption logic 720a, 720b. In this manner, the smart memory buffer 704a and/or the smart memory buffer 704b may perform any encryption/decryption and/or compression/decompression needed to implement data security and/or data compression features on the data written to the DRAM device 706 and/or the NVRAM device 708 without needing the processor 710 to use its resources to perform the encryption/decryption and/or compression/decompression processes. Compression/decompression logic and/or encryption/decryption logic (e.g., substantially similar to the compression/ decompression logic 718a, 718b and/or the encryption/decryption logic 720a, 720b) may be provided to any of the example smart memory buffers disclosed herein to enable the smart memory buffers to perform compression/decompression processes and/or encryption/decryption processes, thereby allowing processor to offload such processes to the example smart memory buffers to correspond to the claimed limitations ].  
Slik and Yoon are analogous art because they are from the same field of endeavor of data storage management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Slik and Yoon before him or her, to modify the device of Slik to include the offload smary memory buffer of Yoon because it will enhance data processing of the storage device.
The motivation for doing so would be [“to be used in high speed interfaces like 10 GbE, where processing overhead (CPU time) of the network stack becomes significant” (Paragraph 0038 by Yoon)].
 Therefore, it would have been obvious to combine Slik and Yoon to obtain the invention as specified in the instant claim.
As for claims 11 and 19, the applicant is directed to the rejections to claim 3 set forth above, as they are rejected based on the same rationale.
Claims  5 and 13  are rejected under 35 U.S.C. 103(a) as being unpatentable over Slik in view of Prakash, as applied to claims 1, 9 and 17 above, in view of Goyal (US PGPUB 2020/0133771) (hereinafter ‘Goyal’).
As per independent claim 5, Slik discloses the storage node of claim 1. 
Slik does not appear to explicitly disclose wherein the media management module further comprises one or more logic circuits configured to offload the erasure coding, the hash calculation or comparison, the error correction coding, or any combination thereof from the one or more third processing cores to the one or more logic circuits.
However, Goyal discloses Goyal discloses wherein the media management module further comprises one or more logic circuits configured to offload the erasure coding, the hash calculation or comparison, the error correction coding, or any combination thereof from the one or more third processing cores to the one or more logic circuits [(Paragraphs 0035-0037, 0045 and 0105; Figs. 1 and 7) where, FIG. 1, and in accordance with one or more aspects of the present disclosure, one or more of access nodes 17 may store data across data center 10. For instance, in the example of FIG. 1, access node 17-1 of NCSU 40-1 receives data from one or more servers 12 (e.g., one of servers 12-1 through 12-N). Access node 17-1 processes the data by applying a data durability encoding algorithm. In some examples, the data durability encoding algorithm is a Reed Solomon erasure coding algorithm that results in the data being split into multiple data fragments. In addition, the multiple data fragments are used to generate one or more parity data fragments. Performing an erasure coding operation may, in some examples, require significant computing resources. If access node 17-1 performs the erasure coding operation, however, each of servers 12 may be able to perform other productive operations. Further, the one or more of servers 12 may effectively offload, to access node 17 (or to data durability block 206), some or all of the computing operations that might otherwise be performed by one or more of servers 12 to implement an erasure coding system. By offloading the performance of such operations to access node 17, each of servers 12 may operate more efficiently. In some examples, access node 17 may perform data durability operations (data encoding, data decoding, and recovery) as a transparent process on network traffic (e.g., transparent to cores 140 of FIG. 2 and/or cores 182 of FIG. 4) to correspond to the claimed limitations].  
Slik and Goyal are analogous art because they are from the same field of endeavor of data storage management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Slik and Goyal before him or her, to modify the device of Slik to include the offloading operations of the access point of Goyal because it will enhance data processing of the storage device.
The motivation for doing so would be [“By offloading the performance of such operations to access node 17, each of servers 12 may operate more efficiently. In some examples, access node 17 may perform data durability operations (data encoding, data decoding, and recovery) as a transparent process on network traffic (e.g., transparent to cores 140 of FIG. 2 and/or cores 182 of FIG. 4).” (Paragraph 0105 by Goyal)].
Therefore, it would have been obvious to combine Slik/ Prakash and Goyal to obtain the invention as specified in the instant claim.
As for claims 13, the applicant is directed to the rejections to claim 5 set forth above, as they are rejected based on the same rationale.
Claims 6 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Slik in view of Subramaniam/Wunderlich, as applied to claims 1 and 9 above, in view of Okawa (US PGPUB 2006/0143509) (hereinafter ‘Okawa’).
As per independent claim 6, Slik discloses the storage node of claim 1. 
Slik does not appear to explicitly disclose wherein the media management module further comprises one or more logic circuits and is configured to perform flash translation layer process or error handling process partially on the one or more third processing cores and partially on the one or more logic circuits in the media management module.
However, Okawa discloses wherein the media management module further comprises one or more logic circuits and is configured to perform flash translation layer process or error handling process partially on the one or more third processing cores and partially on the one or more logic circuits in the media management module [(Paragraph 0052; Fig. 1) where, FIG. 1 a block diagram of a processing system 100 including a processor core 102 and a memory 104 connected via a bus 103. One or more I/O devices, such as I/O devices 105 and 107, may also be in communication with the processor core 102 and/or the memory 104 through the bus 103. In accordance with one or more aspects of the present invention, the processor core 102 may be a stand-alone processor or may be but one sub-processor of a larger multi-processing system. The processor core 102 is preferably capable of at least partially executing an error handling procedure. Such error handling procedure may be an error correction code (ECC) procedure, a parity checking procedure, a hardware error handling procedure as described in the background section of this description, a re-boot/re-execute procedure, etc to correspond to the claimed limitations].  
Slik and Okawa are analogous art because they are from the same field of endeavor of data storage management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Slik and Okawa before him or her, to modify the device of Slik to include the partially executing error handling procedure of Okawa because it will enhance data processing of the storage device.
The motivation for doing so would be [“achieving efficient data processing” (Paragraph 0008 by Okawa)].
 Therefore, it would have been obvious to combine Slik and Okawa to obtain the invention as specified in the instant claim.
As for claim 14, the applicant is directed to the rejections to claim 6 set forth above, as they are rejected based on the same rationale.
Claims 8 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Slik in view of Subramaniam/Wunderlich, as applied to claims 1 and 9 above, in view of Serizawa (US PGPUB 2007/0101097) (hereinafter ‘Serizawa’).
As per independent claim 8, Slik discloses the storage node of claim 1. 
Slik does not appear to explicitly disclose wherein the network engine further comprises a second network interface configured to receive the input data.
However, Serizawa discloses wherein the network engine further comprises a second network interface configured to receive the input data [(Paragraphs 0041-0042 and 0051-0052; Figs. 1 and 4) where the NIC 151 is an interface connecting with the LAN 15 to communicate with the management server 16 and other related modules. The SAN interface 172 is an interface connecting with the SAN 17 to communicate with the host computer 12, the virtualization apparatus 13B and the storage systems 133. More specifically, the SAN interface 172 is a host bus adapter (HBA) of the fibre channel (FC). Incidentally, it is allowable to use other protocols than the FC (e.g. SCSI, iSCSI or InfiniBand) for the connection between the host computer 12, the virtualization apparatus 13A and the storage systems 133. In this case, the SAN interface 172 may be the adapter corresponding to these protocols to correspond to the claimed limitations ].  
Slik and Serizawa are analogous art because they are from the same field of endeavor of data storage management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Slik and Serizawa before him or her, to modify the device of Slik to include the SAN interface of Serizawa because it will enhance data communication of the storage node device.
The motivation for doing so would be [“the data process performance of the whole computer system is improved” (Paragraph 0081 by Serizawa)].
 Therefore, it would have been obvious to combine Slik and Serizawa to obtain the invention as specified in the instant claim.
As for claim 16, the applicant is directed to the rejections to claim 8 set forth above, as they are rejected based on the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GEBRIL whose telephone number is (571)270-1857.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.ALT. Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2857. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135